Case 1:20-cv-06164-JSR Document 25 Filed 08/19/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Wo ee ee x
CLEANSPARK, INC. :

Plaintiff,

20 Cv. 6164 (JSR)
-V~
ORDER

DISCOVER GROWTH FUND, LLC

Defendants. :
oe eee eee x

JED S. RAKOFF, U.S.D.J.

Before the Court is plaintiff CleanSpark’s motion for a
temporary restraining order and preliminary injunction. Upon
consideration, plaintiff’s motion is hereby denied. A memorandum
explaining the reasons for this ruling will issue in due course.
Until then, because there is a high likelihood that the Court will
refer the case to arbitration, all further proceedings are stayed.
For the same reason, the initial pretrial conference, currently
scheduled for September 1, 2020, is adjourned pending further order
of the Court. The Clerk of Court is directed to close the motion at

docket number 18.

 

SO ORDERED. ~
Dated: New York, NY NIL DAL
August [J, 2020 JES S$. RAKOPF>U7vS.D.d.

RIOR ROD EA RO PILE SIRE MRA EP SE ET

"RUMOR CLI MGA LAN OL RBINIQIRDE SB ALUMINA SE RNPRON es SAUER SCRE KOE tae
